Citation Nr: 0113646	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for bilateral weak 
feet, 3rd degree, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from April 1944 until December 
1944.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1999 decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which continued a 10 percent 
disability evaluation for weak feet.


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral weak feet, 3rd degree, is 
productive of no more than findings of moderate to moderately 
severe flattening of the longitudinal arch, bilaterally, and 
some subjective complaints of pain on use; there is no 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, swelling on use, 
and/or callosities.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral weak feet, 3rd degree, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46 4.71a, Diagnostic 
Codes 5276, 5277 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increase in his current 
10 percent disability evaluation.  Specifically, the veteran 
asserts he should be rated at 30 percent disability due to 
his contentions of swelling on use and chronic pain.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records are associated with the file and the RO 
afforded the veteran a VA examination in October 1999.  Upon 
denial of the veteran's claim, a Statement of the Case was 
sent to the veteran in April of 2000 that explained the 
reason of denial and informed him of the evidence necessary 
to substantiate the claim.  The veteran declined a personal 
hearing.  Under these circumstances, the Board finds that the 
VA's duty to assist has been satisfied and that this appeal 
is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.40. 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

Historically a December 1944 rating decision granted the 
veteran service connection for bilateral flat feet, 
moderately severe, and assigned a 10 percent disability 
evaluation, effective from December 1944.  Subsequently, a 
December 1948 rating decision re-characterized the veteran's 
disability as weak feet, bilateral, 3rd degree, symptomatic, 
and continued a 10 percent evaluation according to Diagnostic 
Code 5277.  This 10 percent disability rating has been in 
effect since that decision.  

In September 1999, the veteran requested that his disability 
be reevaluated.  A VA examination of the veteran's feet was 
conducted, and a November 1999 rating decision denying the 
claim was issued.  The veteran filed a Notice of Disagreement 
in April of 2000, and this appeal followed. 

A review of the pertinent evidence reveals that the veteran 
was afforded a VA examination of his weak feet in October 
1999.  The veteran stated that he could walk about four 
blocks back and forth, but that his feet were then sore.  The 
examiner noted that the veteran does not require wearing any 
special shoes, and has had no treatment for his feet since he 
was discharged from service in 1944.  Additionally, the 
veteran was able to work his whole life as a mechanic without 
difficulty.  Physical examination showed the veteran to have 
a normal gait and weightbearing.  The veteran was noted as 
having moderate to moderately severe flattening of the 
longitudinal arches bilaterally, but he did not have any 
pronation present.  There was no tightening of the Achilles 
tendon, and no tenderness to palpation of the feet.  There 
was no callus formation, and all digits of the foot appeared 
normal.  The veteran was diagnosed with bilateral pes planus 
that was moderately severe and intermittently symptomatic.  
The examiner also noted that the veteran's functional loss 
was secondary only to pain and is considered minimal to mild.

The veteran's disability is presently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5277.  
Under Diagnostic Code 5277, bilateral weak feet is "[a] 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness."  Under this diagnostic 
code, a minimum rating of 10 percent for the underlying 
condition is assigned.  As a 10 percent rating is the only 
rating available under Diagnostic Code 5277, the Board has 
also considered whether the veteran is entitled to a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 
percent evaluation is assigned under Diagnostic Code 5276 for 
moderate pes planus, unilateral or bilateral, with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 30 percent disability is assigned where there is 
objective evidence of severe bilateral pes planus, 
demonstrated by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accented, an indication of swelling on use, and 
characteristic callosities.

Upon reviewing the rating criteria in relation to the 
veteran's disability, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent evaluation.  In his substantive appeal, 
VA Form 9, received in May 2000, the veteran claimed that he 
met all the symptoms for a 30 percent rating, other than 
callosities.  He stated that he had chronic pain, 
particularly on walking, and poor circulation in his feet.  
He also maintained that the October 1999 VA examination, 
which noted findings of moderate to moderately severe 
flattening of the longitudinal arch, equated to "marked 
deformity," as contemplated in the rating criteria for a 30 
percent evaluation.  However, the Board finds that the 
physical examination by the VA examiner evidenced none of the 
requisite symptomatology associated with a 30 percent 
evaluation.  

The examiner found no deformity of pronation or abduction, no 
tightening of the Achilles tendon, and no tenderness to 
palpation.  The veteran had a normal gait and weightbearing, 
and there was no objective evidence of swelling.  The 
examiner also noted that the veteran's functional loss was 
secondary only to pain and was considered minimal to mild.  
The Board acknowledges the examiner's characterization of the 
veteran's flattened arches as  "moderate to moderately 
severe, " and recognizes that this may be understood to 
indicate that the veteran's current rating under the 
"moderate" pes planus standard is inappropriate.  However, 
absent evidence of more severely disabling symptomatology, 
such as marked deformity in pronation or abduction, swelling 
on use, and callosities, there is simply no basis for a 
higher (30 percent) rating under Diagnostic Code 5276.  In 
short, after examining the veteran's symptomatology in 
relation to the rating criteria, the Board finds that the 
veteran's disability picture more nearly approximates the 
"moderate" standard for flat feet than it does the next 
higher "severe" standard, which must be satisfied in order 
to assign a 30 percent evaluation.

In determining that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his weak 
feet, the Board has also considered whether the veteran is 
entitled to a higher disability evaluation due to function 
loss from flare-ups of pain.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown 8 Vet. App. 202, 206-207 (1995).  In 
that regard, the Board notes the veteran's complaints of pain 
and soreness when walking.  However, the Board finds that 
such pain is already contemplated in a 10 percent evaluation 
under Diagnostic Code 5276.  Accordingly, an increased 
evaluation on this basis is not warranted.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
disability on appeal, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered all 
potentially applicable diagnostic code provisions, as well as 
any other pertinent aspects of 38 C.F.R. Parts 3 and 4.  
However, the Board finds that the veteran's bilateral weak 
feet, 3rd degree, is appropriately rated as 10 percent 
disabling, and the preponderance of the evidence is against a 
higher rating at this time.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At the present time, however, 
there is no basis for a rating in excess of 10 percent.  The 
Board has considered the "benefit of the doubt" rule in 
rendering the foregoing decision, but there is not such a 
state of equipoise between the positive evidence and negative 
evidence so as to warrant an increased rating.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his weak feet have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render the application of the regular rating schedule 
standards impractical.  Indeed, the record shows that the 
veteran was able to work his entire career as a mechanic, and 
that until now he has not sought out medical treatment for 
his weak feet.  The Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.  The 
record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  Thus, the Board does 
not find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  



ORDER

An evaluation in excess of 10 percent for bilateral weak 
feet, 3rd degree, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

